DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

This application contains claims directed to the following patentably distinct species:

I.  Figures 3A-3B directed to a first structure of a display module (116) and removable lens assembly (120) including a “mechanical engagement feature” (316e, 324) and a “magnetic coupling feature” (316d, 322).

II.  Figure 7 directed to a removable lens assembly (720) that is a “variation of the removable lens assembly 120.”

III.  Figure 8 directed to a removable lens assembly (820) that is a “variation of the removable lens assembly 120.”

Figure 9 directed to a removable lens assembly (920) that is a “variation of the removable lens assembly 120.”

V.  Figures 10A-10B directed to a variation of the removable lens assembly (120) and the lens mount (316c) of Figures 3A-3B to “mechanically couple the removable lens assembly to the lens mount.”  

VI.  Figures 11A-11B directed to a variation of the removable lens assembly (120) and the lens mount (316c) of Figures 3A-3B to “mechanically couple the removable lens assembly to the lens mount.”  

VII.  Figures 12A-12B directed to a variation of the removable lens assembly (120) in which “mating features,” for example “tabs and detents” allow for coupling of the removable lens assembly (1220) to the lens mount (1216c).

VIII.  Figures 12C directed to a variation of the removable lens assembly (120) in which a “friction or interference fit” couples the removable lens assembly (1220’) to the display unit (1216’).

IX.  Figures 12D directed to a variation of the removable lens assembly (120) in which “retractable pins” couple the removable lens assembly (1220’) to the display unit (1216’).

Figures 13A-13F directed to a removable lens assembly (1320) that includes a “mechanical coupling feature” (1322, 1312) as well as a “magnetic coupling feature” (1324, 1314) to couple the removable lens assembly (1320) to the display module (1310).

The species are independent or distinct because the cited species, and the corresponding claims to the cited species, each recite the mutually exclusive characteristics of such species, including the distinct structural features of the different “variations” of the claimed “removable lens assemblies.”  In particular, the above cited “variations” of the claimed “removable lens assemblies” are distinct structural embodiments of a “removable lens assembly.”  Further, these cited “variations” have unique structural features that are not usable together.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1 and 17 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each of the cited species requires a different search strategy and/or different search queries, and a search for the structural details of any one of the above cited species is not likely to result in the discovery of art that is pertinent to the structural details of the other cited species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622